Citation Nr: 0719360	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-22 120	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of May and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In March 2006, jurisdiction of 
the veteran's claims file was transferred from the Little 
Rock RO to the RO in Roanoke, Virginia.  

In November 2005, the veteran testified during a hearing 
before RO personnel.  In March 2007, the veteran testified at 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  

In the above-noted June 2004 rating decision, the veteran was 
denied service connection, inter alia, for a left knee 
condition, for eczema, and for a right wrist condition.  
While the veteran did initially appeal the denial of these 
claims and was issued a statement of the case by the RO, her 
VA Form 9 (Appeal to Board of Veterans' Appeals) reflects 
only her wish to perfect her appeal as to her claim for 
service connection for a back disability.  As such, the 
claims for service connection for a left knee condition, for 
eczema, and for a right wrist condition are not in appellate 
status.  


REMAND

A review of the veteran's service medical records reflects 
that a January 1997 service entrance medical examination was 
negative for any spinal abnormality or a finding of a back 
disability.  Thereafter, radiographic studies of the 
veteran's spine in November 2000 revealed a normal thoracic 
spine and mild levoscoliosis of the lumbar spine with 
probable bilateral pars defects seen at L5-S1.  Otherwise, 
the service medical records reflect the veteran's complaints 
and treatment for back pain.  

A pre-service separation medical examination was conducted by 
VA in April 2004.  The examiner noted the veteran's reported 
history of constant low back pain with radiation to both 
legs.  On clinical evaluation, the veteran exhibited a full 
range of motion without tenderness.  The examiner's diagnosis 
included the lack of medical evidence to warrant a finding of 
a back disability.  The examination report also noted that 
the examiner did not order X-rays because the veteran was 24 
weeks pregnant.  

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); see also 38 C.F.R. 
§ 3.304(b) (2006); VAOPGCPREC 3-2003 (2003) (holding that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).  

In its review of the record, the Board notes that there is a 
lack of any diagnosis of a back disability in the post-
service medical evidence of record.  Nevertheless, the 
veteran has reported that she continues to have low back 
pain.  The Board notes that the veteran is competent to 
report on factual matters of which she has first-hand 
knowledge, such as symptoms of back pain.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  She can not testify, as she would 
be medically incompetent to do, about a diagnosis or etiology 
of any underlying back disability.  

In this case, no post-service radiographic study or medical 
finding is of record that rebuts or contradicts the 
radiographic finding in service of levoscoliosis and defect 
at L5-S1.  As noted above, at the time of separation, X-rays 
were not taken on VA examination in April 2004 because the 
veteran was pregnant.  Furthermore, while the examiner noted 
at that time that the veteran's lumbar spine examination was 
normal, it appears he may have been referring only to the 
fact that the veteran demonstrated a full range of motion 
without tenderness.  He did not otherwise address the 
previous X-ray finding of levoscoliosis.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability, there 
are indications that the disability may be associated with 
active service, and the record is insufficient to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  The Board notes that 
whether the evidence of record reflects "indications" that 
a claimed disability or symptoms may be associated with 
service is a low evidentiary threshold.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is medical evidence of an in-service 
finding of levoscoliosis.  In addition, the evidence reflects 
the veteran's complaints of back pain both in service and 
after service.  The Board is not competent to supplement the 
record with an unsubstantiated medical conclusion regarding 
any relationship between the veteran's period of service and 
the onset of levoscoliosis identified on X-ray.  See e.g., 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As a 
result, the Board believes that an additional VA medical 
examination is warranted to determine if the veteran has a 
current back disability, which would include levoscoliosis or 
pars defect at L5-S1, and if so, whether any such disability 
had its onset during service.  

In this regard, a condition such as levoscoliosis is in some 
instances congenital in origin.  Service connection may be 
granted for disease (not defects) of congenital, development, 
or familial origin.  Service connection is warranted if the 
evidence, as a whole, establishes that a familial condition 
was incurred or aggravated during service within the meaning 
of VA law and regulations.  See VAOPGCPREC 82-90 (July 18, 
1990).  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
a claimants' military service, but that service connection 
for such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2006); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  

Therefore, the RO should arrange for a VA examination by an 
orthopedist at an appropriate VA medical facility.  The 
physician should identify whether the veteran has a back 
disability and opine as to whether any identified disability 
had its onset in service.  If the veteran is found to have 
any type of scoliosis, to include levoscoliosis, the 
physician should also opine whether the condition is a 
congenital abnormality, and if so, whether such is a 
congenital "defect" or "disease" based on whether it is 
subject to improvement or deterioration.  If it is determined 
that the condition is a congenital defect (not subject to 
improvement or deterioration), the physician should identify 
whether or not there is any superimposed disease or injury in 
connection with the congenital defect.  If it is determined 
that there is a congenital disease, the physician should 
identify whether the disease, by its very nature, clearly 
pre-existed the veteran's service and was or was not made 
worse by the veteran's service; or whether the disease was 
first manifest during service.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The veteran is advised that, failure to report to the 
scheduled examination, without good cause, may result in 
denial of her claim.  See 38 C.F.R. § 3.655(b) (2006). 

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific action requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, any other development and/or notification action 
deemed warranted by the VCAA should be undertaken prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The veteran should be sent a letter 
requesting that she provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claim on appeal.  (In particular, at her 
March 2007 Board hearing, the veteran 
identified treatment at Fairfax Family 
Healthcare for her back.  She also 
identified undergoing diagnostic testing 
at Lansdowne Imaging MRI Center).  The 
veteran should also be invited to submit 
any pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  

2.  After obtaining any records 
identified by the veteran, the veteran 
should be scheduled to undergo a VA 
orthopedic examination.  The examiner 
should be asked to review the claims file 
and examine the veteran.  Any necessary 
diagnostic testing should be undertaken, 
including x-rays.  

The examiner should note any identified 
disabilities associated with the 
veteran's back, to include, if present, 
levoscoliosis.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
disability of the back is related to 
service.  The physician should also offer 
an opinion as to whether any back 
disability, to include, if present, 
levoscoliosis, represents a congenital 
abnormality, and if so, whether it is a 
defect or a disease, as defined by 
VAOPGCPREC 82-90 (generally, a congenital 
abnormality that is subject to 
improvement or deterioration is 
considered a "disease").

(a)  If the physician identifies a 
congenital "defect", then he or she 
should offer an opinion as to whether or 
not there is any superimposed disease or 
injury in connection with the congenital 
defect; and if so, whether it is at least 
as likely or not (i.e., there is at least 
a 50 percent probability) that the 
identified superimposed disease or injury 
is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

(b)  If the physician finds a congenital 
"disease," then he or she should offer 
an opinion as to the medical 
probabilities that any such disease was 
incurred in, or aggravated by (i.e., a 
worsening of the underlying condition as 
compared to an increase in symptoms), the 
veteran's period of active military 
service.  (The examiner should explain 
whether the evidence clearly and 
unmistakably (undebatably) demonstrates 
that the disease pre-existed service and 
was not aggravated thereby.)  If 
aggravation is found, the physician 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  (The examiner should 
explain whether the evidence clearly and 
unmistakably demonstrates that the 
disease did not worsen beyond natural 
progression during military service.)  
The bases for the opinion provided should 
be explained in detail.

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claim should be re-adjudicated 
in light of all pertinent medical 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

